Citation Nr: 1026251	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to September 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim was previously before the Board, which confirmed the 
RO's denial of TDIU in a January 2009 decision.  The Veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans' Claims (Court), and a Joint Motion for Remand (JMR) was 
approved in November 2009, vacating the Board's January 2009 
decision and remanding it to the Board.  

In accordance with the November 2009 JMR, the Board finds that 
another issue has been raised by the record, which warrants 
referral to the RO.  The December 2006 VA examiner assessed a 
mood disorder not associated with the Veteran's posttraumatic 
stress disorder (PTSD), and said the Veteran's mood disorder may 
be made worse by his medical conditions.  Thus, the issue of a 
mood disorder secondary to service-connected medical conditions 
has been raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
that issue, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes attempting to obtain disability 
benefit records and affording the Veteran a VA examination under 
the facts and circumstances of this case.

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, the Veteran contends his service-connected 
disabilities prevent him from securing gainful employment.  A 
February 2004 rating decision awarded the following disability 
evaluations: 50 percent for residuals of fracture and compression 
of L4 of the lumbar spine; 50 percent for PTSD; and 0 percent for 
traumatic amputations of the distal interphalangeal joints of the 
middle and ring fingers of the left hand; with a combined 
evaluation of 80 percent.  

Various VA examiners and treatment providers have rendered 
opinions regarding the effect of the Veteran's PTSD and low back 
disability on his employability.  The January 1994 VA examiner 
stated that PTSD caused a moderate incapacity to secure gainful 
employment, while the November 1997 VA examiner stated the 
Veteran would be unable to do any heavy or sitting work due to 
his back disability.  In addition, the Veteran's private 
physician, Dr. W.R.T.P., opined that there was severe impairment 
of obtaining and retaining employment.  The Veteran also 
submitted a recent March 2010 statement by his private doctor, 
Dr. W.C.J., who stated that the Veteran was completely disabled 
by his PTSD and would be unable to maintain any kind of 
employment.  

Despite the abundance of medical evidence in the claims file, no 
opinions have been obtained as to how the Veteran's traumatic 
amputations of the middle and ring fingers of the left hand 
affect his ability to obtain and maintain employment, or how all 
of his service-connected disabilities in combination affect his 
ability to secure gainful employment.  Thus, a VA examination (or 
examinations, as appropriate) is necessary to render a decision 
in this case.  

Moreover, the November 2009 JMR notes that the Veteran has 
mentioned receiving disability benefits for his back disability 
in various medical treatment notes.  The Veteran's attorney wrote 
in a June 2010 correspondence to the Board that his client is not 
receiving Social Security Disability benefits, but was referring 
to combat-related special compensation benefits he receives 
through the Department of Defense.  Since these records might be 
potentially relevant to the Veteran's claim of entitlement to 
TDIU, the Board finds that VA's duty to assist includes 
attempting to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Defense and 
request any records relating to the award of 
disability benefits or special compensation 
benefits to the Veteran, specifically any 
records relating to his service-connected 
disabilities.  

2.  Schedule the Veteran for an examination or 
examinations, as necessary, to determine the 
effect of his service-connected disabilities, 
both individually and combined, on his ability 
to secure and maintain gainful employment.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
accomplished, and a complete rationale for any 
opinion expressed should be provided.  The 
claims file, as well as a copy of this remand, 
must be made available to the examiner(s) for 
review of the medical history in conjunction 
with the examination.  The examiner(s) should 
specifically comment on the effect of the 
Veteran's finger amputations, as well as of his 
low back disability, PTSD, and amputations 
combined, on his ability to secure gainful 
employment.  Also, the examiner(s) should 
comment on the December 2006 VA examiner's 
statement that the Veteran's mood disorder was 
the primary cause of his difficulty in 
maintaining employment.  

2.  When the development requested has been 
completed, review the case on the basis of the 
additional evidence.  If the benefit sought is 
not granted, the Veteran and his attorney should 
be furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


